DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-11 and 15-24, the prior art fails to teach an apparatus for dose measurement designed for use in an x-ray device having a measuring device to measure radiation-induced changes to a carrier material, the carrier material being part of at least one of a mirror element and another component of the apparatus, lying in the radiation field of the x-ray device when used in the x-ray device as claimed in independent claim 1.
Regarding claims 12-14 and 25, the prior art fails to teach a method for dose measurement by measuring radiation-induced changes to a carrier material of an apparatus for dose measurement, for use in the x-ray device, the carrier material being part of at least one of a mirror element and another component of the apparatus, lying in a radiation field of the x-ray device when used in the x-ray device as claimed in independent claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ebstein (US 20070181815) a proton beam monitor but fails to teach the allowable subject matter above.
Friedman (US 10525285) teaches an ionizing radiation beam monitoring system but fails to teach the allowable subject matter above.
Yun et al. (US 20050226376) teaches mirror with scintillators but fails to teach the allowable subject matter above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOON K SONG/Primary Examiner, Art Unit 2884